                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


SHANNON LEWANDOWSKI

               Plaintiff,

       v.                                            Case No: 16-CV-1089

CITY OF MILWAUKEE

               Defendant.


      PLAINTIFF’S CIVIL LOCAL RULE 7(h) MOTION TO EXTEND TIME FOR
       RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



       Plaintiff hereby moves, in expedited fashion pursuant to CIVIL LOCAL RULE 7(h), to
extend the time for her response to Defendant’s Motion for Summary Judgment for good cause
shown. As documented in the Heins Declaration, attached, Plaintiff’s counsel has been ill for an
extended period of time and unable to even get started on the response. Defendant stipulates to
the request for an additional 30 days to respond, or until June 21, 2019, as noted in ECF 81.
       Dated this 21st day of May, 2019.

                                             HEINS EMPLOYMENT LAW PRACTICE LLC
                                             Counsel for the Plaintiff


                                                      s/ Janet L. Heins             .
                                             Janet L. Heins, State Bar No. 1000677


HEINS EMPLOYMENT LAW PRACTICE LLC
200 South Executive Drive, Suite 101
Brookfield, WI 53005
(262) 241-8444 voice
e-mail: jheins@heinslawoffice.com




         Case 2:16-cv-01089-WED Filed 05/21/19 Page 1 of 1 Document 83
